Opinion issued August 13, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00478-CV
                             ———————————
    IN RE CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Centerpoint Energy Houston Electric, LLC, has filed a petition for a

writ of mandamus challenging the trial court’s order denying relator’s plea to the

jurisdiction.1


1
       The underlying case is Karen Y. Higgins, Individually and as the Independent
       Administrator of the Estate of Glenn Wood Higgins, Deceased, Megan Higgins,
       Maxwell Higgins, and Tommy Higgins v. Centerpoint Energy Inc. and Encore
       Caregivers, Ltd., No. 450,163-401, in the Probate Court No. 4 of Harris County,
       Texas, the Honorable James Horwitz.
      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2